In re Brown, James; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. F, No. 04-F1627; to the Court of Appeal, Second Circuit, No. 43201-KH.
Writ granted in part; otherwise denied. If available, the district court is ordered to supply relator with a copy of the transcripts of the voir dire, trial and closing arguments. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied.